Workman’s compensation case, heard before the Chairman of the Industrial Accident Commission. Compensation was denied and the petitioner appealed from the decree. The controversy resolves itself into one of fact, although the petitioner claims that the undisputed testimony points to but one conclusion, one favorable to himself, hence the issue becomes one of law, and not of fact, and as such should be overthrown by the court.
After careful examination of the record we are of opinion that there is sufficient testimony, from which natural and reasonable inferences may be drawn, to justify the finding of the Chairman; that no fraud to exist; and that under the statutory rule of finality of decision upon questions of fact by the Chairman the mandate must- be, Appeal dismissed. Decree below affirmed. No costs awarded.